Partially Dissenting Opinion oe
Dole, J.
Upon the first exception, although there is sufficient in Mr. Stone’s examination to support a strong argument against his qualification as a juror, yet the exception cannot be sustained, inasmuch, as noticed in the opinion of the court, the defendant did not challange Mr. Stone peremptorily, nor did he exhaust his peremptory challenges.
As to the exception to the admission of evidence of the defendant being in the opium business and of other sales of opium than the one charged, the general rule is that evidence of collateral and separate offenses is inadmissible to prove the act charged. There are exceptions to this rule, particularly where the intent with which an act was done is a part of the issue. Eor instance, on a charge of passing counterfeit money, evidence of the passing of counterfeit money at other times by the prisoner is admissible, and on a charge of counterfeiting, evidence that the prisoner is a professional counterfeiter is allowed, in both cases to prove guilty knowledge and intent.
The selling of opium, however, outside of the statutory limitations, must always be with an unlawful intent, and the intent is not therefore a part of the issue.
The strongest support to the introduction of this testimony exists in those cases where the issue is a question of adultery. *342In such cases evidence of other acts of adultery, near the time of the one at issue, is admissible; but the principle of this exception to the rule appears be based on the ground that this offence is generally necessarily proved by circumstantial evidence, and that evidence of circumstances and acts unconnected with matter at issue may be admitted as circumstances tending to throw light upon the question at issue. Thayer vs. Thayer, 101 Mass., 113. While the proof of the possession and use of opium may often necessarily be by circumstantial evidence, the sale of the article is obviously usually proved by direct testimony. The authority, therefore, of Thayer vs. Thayer does not to my mind satisfactorily apply to this case.
C. Creighton, Deputy Attorney-General, for prosecution'.
V. V. Ashford and Paul Neumann, for defendant.
The last ground for overruling this exception mentioned in the opinion of the-court, i.e.x that the questions objected to were asked to show the acquaintance of the witness with the prisoner, and to explain how he knew that the latter had opium for sale, seems to be sufficient, if such evidence was necessary as a part of the res gestae, as the prosecuting officer argues it was. Com. vs. Call, 21 Pick., 515. It certainly seems to be a natural question to ask a witness in such a case, what was the business of the prisoner, but it seems to me that this line of examination should not have been followed out as it was, against the objection of the defendant’s counsel, and that the court erred in allowing it.